DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/876,644, filed on May 18, 2020.

Information Disclosure Statement
The information disclosure statement filed May 18, 2020 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on May 18, 2020.  These drawings are approved.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract 

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because in lines 7-8, the abstract recites the terms “An electrical connector is provided……”, which is improper language for the abstract.  The applicant should delete the terms, to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 12-14,  and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (CN Pat Num 207265268 U).  Zhu discloses an electrical terminal assembly (Figs 1-11) that has simultaneous transmission of high and low frequency signals (Paragraph 6).  Specifically, with respect to claim 1,  Zhu discloses an electrical terminal assembly (Fig 9) comprising a mounting block (215) and at least one electrical terminal (2) including a terminal body (213) and a first exposed section (left .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN Pat Num 207265268 U) in view of Andrews (Pat Num 5,169,343).  Zhu discloses an electrical terminal assembly (Figs 1-11) that has simultaneous transmission of high and low frequency signals (Paragraph 6), as disclosed above with respect to claim 1.  
	However, Zhu doesn’t necessarily disclose the terminal body includes at least one aperture, and a portion of the mounting block extends into the at least one aperture (claim 7).
	Andrews teaches an electrical terminal assembly (Figs 1-7) comprising a casing that completely surrounds the signal terminal of the assembly which maximizes the shielding effect and provides a connection for grounding (Cols 1-2, lines 67-68 & 1-3, 
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the electrical terminal assembly of Zhu to comprise the at least one aperture configuration as taught by Andrews because Andrews teaches that such a configuration provides an electrical terminal assembly (Figs 1-7) comprising a casing that completely surrounds the signal terminal of the assembly which maximizes the shielding effect and provides a connection for grounding (Cols 1-2, lines 67-68 & 1-3, respectively). 

Allowable Subject Matter
Claims 9-11, 15-17, 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various electrical terminal assemblies.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
July 29, 2021